Citation Nr: 1818942	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-56 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of cellulitis of the left leg.  


REPRESENTATION

Appellant represented by:	Matthew Wilcut, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1975 to November 1976.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2016 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2017, a Travel Board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a September 2015 decision, the Board denied entitlement to service connection for a bilateral leg disability, claimed as cellulitis and muscle infection.  

2.  Evidence received subsequent to the September 2015 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the September 2015 decision of the Board is not new and material, the claim is not reopened and the September 2015 Board decision is final.  38 U.S.C. § 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA medical examination as the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a) (2017), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Reopened Claim 

Service connection for a bilateral leg disability, claimed as cellulitis and muscle infection, was last denied by the Board in a September 2015 decision.  Under such circumstances, the decision of the Board is final, with the exception that a veteran may later reopen his claim if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  Therefore, it must first be determined whether or not new and material evidence has been submitted such that the claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the Board's September 2015 decision that denied service connection for bilateral leg disability, claimed as cellulitis and muscle infection, included the Veteran's service treatment records (STR's) that showed that he was treated in service for cellulitis of the left leg.  In addition, treatment records in 1994 and 1995 showed additional treatment for edema of the lower extremities that was believed to be the result of congestive heart failure.  A VA examination in September 2009 found no medical nexus between the cellulitis shown in service and the disability demonstrated during the 1990's, but a private medical statement dated in March 2011 included a diagnosis of inflammatory neuropathy linked to myalgias due to cellulitis in the left lower extremity.  VA treatment records dated in 2013 included a report of past medical history noting neuropathy due to cellulitis in the past.  

In addition to the above referenced evidence, there was another VA examination that was conducted in September 2014, pursuant to a Board remand following the reopening of the Veteran's claim of service connection for cellulitis of the lower extremities in October 2013.  At that time, the examiner was asked to render an opinion regarding whether the Veteran's treatment for cellulitis of the left leg in service represented the onset of any lower extremity skin or neurologic disorder currently diagnosed.  In response, the examiner stated that cellulitis was not found and was an acute condition that resolved with antibiotic treatment.  The Veteran claimed that he had weakness and muscle problems of the legs and chronic pain requiring ambulation with a cane and numerous medications.  The diagnostic list contained numerous chronic conditions that would explain the limitations of the lower extremities.  The Veteran's leg edema was due to cardiomyopathy.  The examiner noted that a review of the Veteran's medical problem list contained 25 medical problems or issues without mention of cellulitis and there were no problems on the list that were long term complications or sequelae of cellulitis.  Finally, the examiner had reviewed all medications prescribed from 2001 to 2014 and found no antibiotics prescribed for any condition.  Regarding the private physician statement that the Veteran was suffering from residual effects of remote cellulitis, it was noted that there was no supporting information and no diagnoses.  

Evidence received subsequent to the September 2015 denial of service connection for residuals of cellulitis includes the Veteran's testimony at the Board hearing in March 2017.  The Board notes that this testimony essentially duplicates testimony that the Veteran gave at a hearing before a Veterans Law Judge in December 2012.  VA has also received additional VA treatment records showing that the Veteran had a past history of neuropathy due to cellulitis in the past.  This duplicates evidence of record in September 2015 which was considered by the Board in the denial of the claim of service connection.  Finally, a private physician statement, dated in February 2012 was received in 2016.  This statement, which indicated that the Veteran had cellulitis of the left lower extremity 30 years earlier that now caused pain and spasm, essentially duplicated medical statements made by private physicians that were considered by the Board in September 2015.  

As noted, the evidence received by VA subsequent to the September 2015 decision essentially duplicated evidence that was considered by VA at that time.  Thus, it is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim.  Even if this evidence is presumed to be true, the Board notes that this was true when last the Board reopened the claim, which was in an October 2013 decision.  Any additional evidence submitted by the Veteran consists primarily of records of treatment many years after service that does not indicate in any way that the conditions are related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Under these circumstances, the Board finds that new and material evidence having not been received, the application to reopen the claim of service connection for residuals of cellulitis of the left leg is denied.  

						(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been received, the claim of service connection for residuals of cellulitis of the left leg is not reopened and the appeal is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


